Start, J.
This is an appeal from a decree of the Probate Court allowing an instrument as the last will and testament of Marietta G. Mather. The trial in the Court below was by the Court. To the findings of the Court as to' matters of fact and to the judgment thereon, the contestant excepted, because there is no evidence in the case to show, that Marietta G. Mather, at the time of the execution of the instrument, knew its nature and contents.
It appears from testimony that was not contradicted, that the instrument w'as executed on the 29th day of July, 1899, and is a duplicate of a former will executed by the testatrix a few days before the execution of the one in question, except the date and change of executors; that the testatrix had heard the former will read and had discussed its provisions; that the only reason for making another will was for *212the purpose of changing the executors; that, when the witnesses to the instrument in question went into the room occupied by the testatrix, the draft of the instrument lay upon a desk, and the testatrix got up and went and signed it; and that, within a short time, and on the same day, she destroyed the former will, and within a few days placed the will in question in a, bank for safe keeping, where it remained for about two* years. These facts tended to show that the testatrix knew the contents and nature of the instrument at the time of its execution.

Judgment affirmed.